Exhibit 10.2

 

AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment Agreement”), dated as of February 23, 2011, to
the Registration Rights Agreement dated as of December 16, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Agreement”)
by and among Xplore Technologies Corp., a Delaware corporation (the “Company”),
and the signatories hereto.

 

R E C I T A L S:

 

WHEREAS, the Company and the existing holders of shares of Series D Preferred
Stock are parties to the Agreement, which sets forth the registration rights
granted to the holders of Series D Preferred Stock in connection with the shares
of Company common stock issuable upon the conversion of the Series D Preferred
Stock;

 

WHEREAS, the Company intends to issue and sell up to 1,000,000 shares of
Series D Preferred Stock to accredited investors pursuant to a private placement
(the “Offering”);

 

WHEREAS, the Company and the undersigned holders desire to amend the Agreement,
effective as of the date hereof, to, among other things, (i) allow for the
purchasers of Series D Preferred Stock issued in the Offering (the “Additional
Investors”) to become parties to the Agreement and be granted the registration
rights set forth therein, (ii) amend the definition of “Investors” to include
the Additional Investors and (iii) amend the definition of “Preferred Shares” to
include the shares of Series D Preferred Stock issued in the Offering;

 

WHEREAS, Section 10(i) of the Agreement provides that the Company will not grant
any additional registration rights after the date of the Agreement without the
consent of the holders of at least a majority of the Registrable Stock unless
such registration rights are subordinate in all respects to the rights contained
in the Agreement;

 

WHEREAS, Section 10(d) of the Agreement provides that amendments to the
Agreement may only become effective with the written consent of the Company and
the holders of at least a majority of the Registrable Stock (assuming the
conversion of all Preferred Shares into Registrable Stock);

 

WHEREAS, the holders of at least a majority of the Registrable Stock wish to
consent to the grant of the registration rights set forth in the Agreement to
the Additional Investors; and

 

WHEREAS, the Company and the holders of at least a majority of the outstanding
shares of Registrable Stock under the Agreement wish to consent to the
amendments contained herein and, upon execution of this Amendment Agreement by
the Company and such holders, the requirements of Section 10(d) of the Agreement
will be satisfied.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties do hereby
agree, as follows:

 

--------------------------------------------------------------------------------


 

1.             Definitions in this Amendment Agreement.  Except as otherwise
defined in this Amendment Agreement (including the preamble and the recitals
hereof), capitalized terms are used herein with the meanings ascribed to such
terms in the Agreement.

 

2.             Consent to Additional Parties to the Agreement.  The undersigned
holders of at least a majority of the Registrable Stock hereby consent to the
addition of the Additional Investors as parties to the Agreement and of the
grant of the registration rights set forth in the Agreement to such Additional
Investors.  The Company shall require each Additional Investor to agree in
writing to be subject to the terms and conditions of the Agreement, and that
such terms and conditions shall inure to the benefit of such Additional
Investors, by executing and delivering a Joinder Agreement, in substantially the
form attached as Exhibit A, and upon execution and delivery of such Joinder
Agreement, each such Additional Investor shall be deemed to be an Investor under
the Agreement.

 

3.             Consent to Amendments to the Agreement.  The Company and the
undersigned holders of at least a majority of the outstanding shares of
Registrable Stock hereby consent to the amendments to the Agreement contained in
this Amendment Agreement and acknowledge that, upon execution of this Amendment
Agreement by the Company and such holders, the requirements of Section 10(d) of
the Agreement will be satisfied.

 

4.             Amendment to Recitals of the Agreement.  The Recitals to the
Agreement are hereby amended and restated in their entirety to read as follows:

 

“WHEREAS, the Company and the other parties hereto wish to provide certain
arrangements with respect to the registration of shares of common stock, $0.001
par value, of the Company (the “Common Stock”) under the Securities Act (as
defined below);

 

WHEREAS, the Company and certain of the Investors who are signatories thereto
(the “Majority Noteholders”) have entered into an Exchange Agreement, dated
November 3, 2010 (the “Exchange Agreement”), pursuant to which, subject to the
terms and conditions therein, such Investors are converting and exchanging all
of the outstanding indebtedness of the Company under those certain Note Purchase
Agreements, dated September 5, 2008, February 27, 2009 and November 5, 2009,
each as amended, for, and the Company is issuing, shares of the Company’s
Series D Participating Convertible Preferred Stock, par value $0.001 per share
(the “Series D Preferred Stock”);

 

WHEREAS, SG Phoenix LLC, on behalf of the Company, and certain additional
investors (the “Additional Investors”) have entered into subscription
agreements, pursuant to which, subject to the terms and conditions therein, the
Company is issuing and selling to such Additional Investors, and such Additional
Investors are purchasing from the Company, an aggregate of up to 1,000,000
shares of Series D Preferred Stock (the “Offering”); and

 

WHEREAS, it is a condition to the obligations of the Investors under the
Exchange Agreement and the Additional Investors pursuant to the Offering that
this

 

2

--------------------------------------------------------------------------------


 

Agreement be executed by the parties hereto, and the parties are willing to
execute this Agreement and to be bound by the provisions hereof.”

 

5.             Amendment to Definition of “Investors” in the Agreement.  The
definition of “Investors” in the Agreement is hereby amended effective as of the
date hereof to include the Additional Investors in the Offering.

 

6.             Amendment to Definition of “Preferred Shares” in the Agreement. 
The definition of “Preferred Shares” in Section 1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

““Preferred Shares” means shares of Series D Preferred Stock issued to the
Investors pursuant to the Exchange Agreement or the Offering, or by way of a
stock dividend, stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.”

 

7.             Amendment to Section 10(g) of the Agreement.  Section 10(g) of
the Agreement is hereby amended by deleting the term “Preferred Stock” and
inserting in lieu thereof, the term “Preferred Shares.”

 

8.             Effectiveness of Amendments.  The amendments to the Agreement
contained in this Amendment Agreement shall become effective on and as of the
date hereof.  From and after such date, each reference in the Agreement to the
“Agreement”, or any like expression referring to the Agreement, shall be deemed
to refer to the Agreement as amended by this Amendment Agreement.  The
Agreement, other than as amended hereby, shall remain unchanged and in full
force and effect.

 

9.             Counterparts; Facsimile.  This Amendment Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original, but all such separate counterparts shall together constitute but one
and the same instrument.  Delivery of a counterpart hereof by facsimile
transmission or by e-mail transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

10.           Governing Law.  This Amendment Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflict of law principles.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed as of the day and year first above written.

 

COMPANY:

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

 

By:

/s/Michael J. Rapisand

 

 

 

Name:

Michael J. Rapisand

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

REQUIRED HOLDERS:

PHOENIX VENTURE FUND LLC

 

 

 

 

 

By:

SG Phoenix Ventures LLC,

 

 

 

its Managing Member

 

 

 

 

 

 

By:

/s/Andrea Goren

 

 

 

Name:

Andrea Goren

 

 

 

Title:

Member

 

 

 

 

 

 

 

 

 

 

/s/Philip S. Sassower

 

 

PHILIP S. SASSOWER

 

 

 

 

 

 

PHOENIX ENTERPRISES FAMILY FUND LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/Philip S. Sassower

 

 

 

Name:

Philip S. Sassower

 

 

 

Title:

Managing Member

 

 

 

 

 

 

JAG MULTI INVESTMENTS LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/Alexander M. Goren

 

 

 

Name:

Alexander M. Goren

 

 

 

Title:

Managing Member

 

 

 

 

 

 

ANDAX LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/Andrea Goren

 

 

 

Name:

Andrea Goren

 

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------